Title: From John Adams to Oliver Wolcott, Jr., 21 June 1799
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Quincy June 21st 1799

In your letter of the 13th. you hint that attempts are makeing to draw into question the solidity of the public credit but you have not explained the particulars and I am at a loss to conjecture the facts which you may allude to.
Public credit can never be steady and really solid without a fixed medium of commerce. That we have not such a medium you know has been my opinion for several years. The fluctuations of our circulating medium have committed greater depredations on our commerce upon the property of honest men, than all the French piracies. To what greater lengths this evil may be caried I know not. The Massachusetts legislature are authorising a number of new banks. The cry is the immense advantage to agriculture Credit cannot be solid, where a man is liable to be paid a debt, contracted to day, by one half the value a year hence
I have the honor to be Sir your humble ser
